DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 10/12/21.

Claim status:
Amended claims: 1, 2, 4, 6, 7, 8, 9
Canceled claims: 3, 5, 
Added New claims: 10-16
Pending claims: 1, 2, 4, 6, 7, 8, 9, 10-16

Objections
The Applicant’s arguments and amendments overcome the various objections, therefore, the Objection(s) are moot.

Response to Claim Rejection – 35 U.S.C 101
The Applicant’s arguments and amendments overcome the 101 Rejection,
therefore, the Rejection(s) are moot.
Response to Claim Rejection – 35 U.S.C 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Allowable Subject Matter
Claims 1, 2, 4, and 6-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claims like Bascom present an unusual arrangement of system actors. Therefore
the combination of known elements provide an inventive concept and improves a
computer, a computer network, or any technological environment. The claimed
amendments integrate the invention into a practical application and the Rejections are
withdrawn. The closest prior arts of record does not recite An information processing method performed by one or more processors of a first information processing device configured to execute a first settlement processing corresponding to a first settlement service, the information processing method comprising: electronically acquiring an information code, from a second information processing device that scans an image of the information code used for settlement processing; in response to electronically determining that the image of the information code comprises a characteristic of the first settlement service being encoded in the information code, a text representation comprising at least part of a first character string specifying the first settlement service, an icon indicating the first settlement service, or a combination thereof, electronically executing the first settlement processing on the basis of settlement information encoded in the information code, and electronically notifying the second information processing device that the first settlement processing is completed; and in response to electronically determining that the image of the information code comprises a characteristic of a second settlement service being encoded in the information code, a text representation comprising at least part of a second character string specifying the second settlement service, an icon indicating the second settlement service, or a combination thereof, electronically transmitting settlement information, encoded in the information code,  third information processing device configured to execute the second settlement processing via the second settlement service, electronically receiving a notification, from the third information processing device, that the second settlement processing is completed, and electronically notifying the second information processing device that the second settlement processing is completed.

The Examiner finds persuasive, the Applicants’ argument set forth in the Applicant remarks filed on 12/12/21.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694